Citation Nr: 0931885	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-27 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating, in excess of 10 percent 
for sebaceous cyst at the right axilla.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In 
November 2007, the Veteran testified before the undersigned 
in Atlanta, Georgia.  

In December 2007, the Board, in pertinent part, denied the 
Veteran's claim.  He appealed that denial to the United 
States Court of Appeals for Veterans Claims (Court).

In February 2009, the Court granted a joint motion to remand 
the claim. 

At his November 2007 hearing the Veteran offered testimony 
concerning multiple sebaceous cysts involving other areas of 
his body.  In particular he testified to several peri-anal 
cysts.  Notably, the Veteran is service connected only for a 
sebaceous cyst at the right axilla.  While a claim of 
entitlement to service connection for sebaceous and peri-anal 
cysts, is not currently developed or certified for appellate 
review, in light of his testimony this matter is referred to 
the RO for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The parties to the joint motion for remand agreed that the 
Veteran should be examined to determine the current nature 
and extent of his sebaceous cyst of the right axilla.  In 
light of this finding, further development is in order.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159(b) (2008), that includes an 
explanation of the information or evidence 
needed to establish an effective date for 
the claim on appeal.

2.  The AMC/RO should contact the Veteran 
and ascertain the identity of all VA and 
non-VA facilities where he has received 
treatment for his sebaceous cyst of the 
right axilla since December 2003.  
Thereafter, the RO should undertake all 
appropriate development to secure any 
pertinent record that is not currently 
part of the claims folder.

3.  After the above is complete, the AMC/RO 
shall arrange for a VA dermatology 
examination to determine the current 
severity of his sebaceous cyst of the right 
axilla.  The claims folder should be made 
available to the examiners for review as 
part of the examination.  The examiner is 
to opine how this disorder affects the 
Veteran's ability to work.  The examiner 
should note that at this time  service 
connection is not in effect for any other 
cyst affecting any other body part. The 
examiner is to provide a full explanation 
of the rationale for any opinion rendered.

4.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event he does not 
report for any ordered examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it is 
in complete compliance with the directives 
of this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.

6.  Then readjudicate the Veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The Veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

